DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “cleaning unit” in Claims 1 and 8-11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-8, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Izawa et al. WO2016/104640 A1 (hereafter Izawa et al.)(use US 2017/0360266 for English translation and citations).

Regarding Claim 1, Izawa et al. anticipates:
Claim 1 (Original): A vacuum cleaner (vacuum cleaner 11) comprising: 
a main casing (main casing 20); 
a driving part (traveling part 21) for enabling the main casing to travel; 
a travel controller (control unit 27) for controlling driving of the driving part to make the main casing travel autonomously (Paragraph [0021]); 
a cleaning unit (cleaning unit 22) for performing cleaning (Paragraph [0027]); 
a periphery detection sensor (image pickup part 25) for detecting a shape of a periphery area of the main casing (Paragraphs [0031]-[0032]); and 
a mapper (map generation means including image processing part 63) for generating a primary map (map M) of a traveling place on the basis of the shape of the periphery area scanned by the periphery detection sensor, wherein the travel controller controls the driving of the driving part to make the main casing perform a specified initial operation in a specified range, whereby the periphery detection sensor scans the periphery area (Figures 7a and 7b).  

Regarding Claim 2, Izawa et al. anticipates:
Claim 2 (Original): The vacuum cleaner according to Claim 1, wherein 
the travel controller (control unit 27) controls the driving of the driving part (traveling part 21) to swing the main casing (main casing 20) when the mapper (map generation means including image processing part 63) generates the primary map (map M)(Paragraph [0050]).  

Regarding Claim 3, Izawa et al. anticipates:
Claim 3 (Original): The vacuum cleaner according to Claim 2, wherein 
the mapper (map generation means including image processing part 63) checks the traveling place in an outer part of the primary map (map M) by use of the periphery detection sensor (image pickup part 25) while the travel controller (control unit 27) controls the driving of the driving part (traveling part 21) to make the main casing (main casing 20) swing at each of a plurality of positions (Paragraph [0050]).  

Regarding Claim 4, Izawa et al. anticipates:
Claim 4 (Currently Amended): The vacuum cleaner according to 
the mapper (map generation means including image processing part 63) checks the traveling place in the outer part of the primary map (map M) by use of the periphery detection sensor (image pickup part 25) while the travel controller (control unit 27) controls the driving of the driving part (traveling part 21) to make the main casing (main casing 20) travel along an edge part of the primary map (Paragraphs [0050] and [0069]).  

Regarding Claim 5, Izawa et al. anticipates:
Claim 5 (Currently Amended): The vacuum cleaner according to 
the mapper (map generation means including image processing part 63) checks the traveling place in the outer part of the primary map (map M) by use of the periphery detection sensor (image pickup part 25) while the travel controller (control unit 27) controls the driving of the driving part (traveling part 21) to make the main casing (main casing 20) travel in a range of the primary map (Paragraphs [0050] and [0069]).  

Regarding Claim 6, Izawa et al. anticipates:
Claim 6 (Currently Amended): The vacuum cleaner according to 
the mapper (map generation means including image processing part 63) checks the traveling place in the outer part of the primary map (map M) by use of the periphery detection sensor (image pickup part 25), after the travel controller controls the driving of the driving part to make the main casing (main casing 20) travel to a position away from a present position at an edge part of the primary map (Paragraphs [0050] and [0069]).  

Regarding Claim 7, Izawa et al. anticipates:
Claim 7 (Currently Amended): The vacuum cleaner according to 
the mapper (map generation means including image processing part 63) updates the primary map (map M) when detecting the traveling place in the outer part of the primary map (Paragraphs [0050] and [0051]).  

Regarding Claim 8, Izawa et al. anticipates:
Claim 8 (Currently Amended): The vacuum cleaner according to 
after the mapper (map generation means including image processing part 63) generates the primary map (map M), the cleaning unit (cleaning unit 22) performs cleaning while the travel controller (control unit 27) controls the driving of the driving part (traveling part 21) to make the main casing (main casing 20) travel in the range of the primary map (map M)(Paragraphs [0050] and [0051]).  

Regarding Claim 10, Izawa et al. anticipates:
Claim 10 (Currently Amended): The vacuum cleaner according to 
after the mapper (map generation means including image processing part 63) generates the primary map (map M), the cleaning unit (cleaning unit 22) performs cleaning while the travel controller (control unit 27) controls the driving of the driving part (traveling part 21) to make the main casing (main casing 20) travel in the range of the primary map, after making the main casing (main casing 20) move to a closest edge part of the primary map (Paragraphs [0050] and [0051]).  

Regarding Claim 11, Izawa et al. anticipates:
Claim 11 (Currently Amended): The vacuum cleaner according to 
the mapper (map generation means including image processing part 63) updates the primary map (map M) at any time, even while the travel controller (control unit 27) controls the driving of the driving part (traveling part 21) to make the main casing (main casing 20) travel and the cleaning unit (cleaning unit 22) performs cleaning (Paragraphs [0050] and [0051]).  

Regarding Claim 13, Izawa et al. anticipates:
Claim 13 (New): A travel control method for a vacuum cleaner, comprising: 
scanning a shape of a periphery area (with image pickup part 25) by performing a specified initial operation in a specified range (Figure 7a); and 
generating a primary map (map M) of a traveling place based on the scanning (Figures 7a and 7b).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Izawa et al. WO2016/104640 A1 (hereafter Izawa et al.)(use US 2017/0360266 for English translation and citations) in view of Duffley et al. US 2016/0282862 (hereafter Duffley et al.).

Regarding Claim 9, Izawa et al. teaches:
Claim 9 (Currently Amended): The vacuum cleaner according to 
after the mapper (map generation means including image processing part 63) generates the primary map (map M), the cleaning unit (cleaning unit 22) performs cleaning while the travel controller (control unit 27) controls the driving of the driving part (traveling part 21) to make the main casing (main casing 20) travel sequentially in each divided area of the primary map.  

Izawa et al. teaches discloses a map generation means as claimed, however, he does not disclose that the primary map has divided areas that make the device travel sequentially.  The reference Duffley et al. discloses a robotic cleaner that generates a map for multiple different (divided) rooms that are identified with markers 320a, 320b, and 320c (Figure 7) were the device is configured to travel sequentially in each divided area of the primary map based on the user’s preference.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Izawa et al. device, if necessary, to allow its map generation to create multiple divided maps either as separate rooms or separate areas of a multi-surface room and travel sequentially from a first divided area to a second divided area after completion of the cleaning of the first divided area as taught by Duffley et al.  Motivation is shown in Duffley et al. Figure 7 to display a completion ratio 325a, 325b, and 325c to allow the user to understand the status of the cleaning operation in finer detail.

Regarding Claim 12, Izawa et al. teaches:
Claim 12 (Currently Amended): The vacuum cleaner according to 
an informing part for estimating a cleaning time based on a size of the primary map for informing (see discussion below).  

 	an informing part (application on robot that presents status shown in Figure 7) for estimating a cleaning time based on a size of the primary map for informing.  

Izawa et al. teaches discloses a map generation means as claimed, however, he does not disclose that the primary map has a way of estimating a cleaning time based on the size of the map.  The reference Duffley et al. discloses a robotic cleaner that generates a map for multiple different (divided) rooms that are identified with markers 320a, 320b, and 320c (Figure 7).  As disclosed in Paragraph [0171], the software application is configured to estimate the remaining time required for the robot to complete its cleaning operation for the current map.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Izawa et al. device, if necessary, to allow it to use its map and average travel/maneuver speed to estimate the cleaning time to complete the remaining mapped area with the motivation as shown in Duffley et al. Figure 7 to display a completion ratio 325a, 325b, and 325c to allow the user to understand the status of the cleaning operation and amount of time left before it is completed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with mapping capabilities.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.